Per Curiam.
The respondent, having been retained to prosecute an action on behalf of one Samuel H. Cohen on a contingent fee basis, served a summons and complaint on one of the defendants and filed the same. The defendant failed to answer The respondent thereafter did nothing further in the matter. In answer to inquiries by and on behalf of his client, he made a series of false representations to the effect that the action was upon the calendar and had duly proceeded to the point where it had been set down for inquest. Upon several occasions he notified his client to attend for the purpose of testifying at a fictitious inquest, subsequently countermanding the notices. The respondent admitted the aforesaid facts and testified that his conduct was due to his financial inability to pay the calendar fee and was for the purpose of gaining time in which he hoped to obtain the money necessary to enable him to take an inquest on the defendant’s default. He has repaid to his client the fee received. Had the respondent been as frank with his client as he has been with the court, he would not now be in difficulty.
The respondent should be suspended for three months.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Respondent suspended for three months.